DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-19) in the reply filed on  07/27/2022 is acknowledged.  Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “displacing the bearing ring blank in an axial direction during the applying a pulsating pressure step” as in claim 14 and the limitation “displacing the bearing ring blank in a radial direction during the applying a pulsating pressure step” as in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 14, the limitation “displacing the bearing ring blank in an axial direction” and in claim 17, the limitation “displacing the bearing ring blank in a radial direction” have no support in the specification.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping” in claims 11 and 13, “machining body” in claims 11, 12, 18-19, and “spherical machining body” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of specification reveals that clamping can be done in a lathe without further disclosing the structure of the clamp.  In addition, the specification discloses that in the case of a rotating blank, the machining body is typically part of a non-rotating15 machining tool. On the other hand, in the case of a blank fixed, for example on a table, 
machining is possible in particular by a machining tool which comprises the machining body and which is rotated as a whole around an axis, for example a multi-axis robot or a 
machining center (page 2, lines 14-18). Therefore, the machining body seems to be part of a machining tool that applies the pressure on the blank. The tool (13) is installed on the machining machine, in particular a lathe, and comprises a machining ball (14) which generally referred to as a machining body (page 6, last paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14 and 17 recite the limitations of displacing the bearing ring blank in an axial direction (claim 14) and in a radial direction (claim 17) during the applying a pulsating pressure step (as recited in independent claim 11). However, the instant application has been designated and accepted as a national stage application. It is noted that the limitations in claims 14 and 17 have no support in either the instant specification or any of the claims and disclosures of the PCT and foreign applications.  It seems that instant claims 14 and 17 are based on translational errors.  The PCT and foreign application claims recite that in fact the machining body (spherical machining body 14), not the bearing ring blank, is displaced in axial and radial directions during the applying a pulsating step.

Claims 13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the same clamping" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 18, line 2 recite the limitation “intersect itself” which is unclear what exactly the “itself” is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8,689,907) in view of Feichter et al. (US 8,510,955).
As applied to claim 11, Lu teaches a method for machining a bearing ring of a rolling bearing, comprising applying a pulsating pressure (vibratory finishing) on the a blank (2) of the bearing ring using a machining body to structure and simultaneously harden an annularly closed sealing surface of the blank (textured with dimples at 62, Fig. 2, col. 1, lines 62-67, col. 3, lines 13-25, 38-51, col. 5, lines 61-67, col. 6, lines 36-52).  Lu does not explicitly teach the step of clamping the blank in a machining machine.  
	Feichter et al. teach that it is well-known in the art of bearing manufacturing to clamp the bearing ring blank to receive machining operation during the production process (col. 5, lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a clamping into the method Lu in order to maintain the bearing ring blank in proper position to receive the forming pressure resulting in a bearing ring having accurate and precise finished surface.
	
As applied to claims 14 and 17, the combination of Lu and Feichter et al. teach the invention cited including clamping the blank and applying the pulsating pressure to structure and harden the annularly closed sealing surface of the blank.  However, the combination does not explicitly teach that the blank is displaced in an axial and radial directions during the pulsating pressure step.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to move and displace the bearing ring blank during the step of pulsating pressure to any direction (i.e., axial and radial) because applicant has not disclosed that only the claimed axial and radial displacements of the bearing ring blank during the pulsating pressure step provides any advantage, is used for a particular purpose, or solves a stated problem.  As such, it seems that one of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with any other direction of the blank displacement  such as one taught by Lu and Feichter et al. or the claimed axial and radial directions because either one perform the same function of reaching and effecting the desired areas of the bearing ring blank to the pulsating pressure to become structured and hardened equally well. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the method of Lu/Feichter et al., axial and radial displacements of the bearing ring blank during the pulsating pressure step, as an effective means of allowing all desired areas of the blank to become structured and hardened.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8,689,907) in view of Feichter et al. (US 8,510,955) as applied to claim 11 above, and further in view of Hesselmann et al. (US 9,003,850).
As applied to claim 12, Lu as modified by Feichter et al. teaches the invention cited including using the machining body to impart hardening onto the surface of the blank but does not explicitly teach the machining body is a spherical machining body.
Hesselmann et al. teach a method of hardening an annularly shaped blank (11, Fig. 1) by rollingly (pressure pulse) imparting internal compressive stress on the surface (12) of the blank (11) using a ball (33, abstract, lines 1-7, col. 5, lines 63-67, col. 6, lines 1-9, col. 8, lines 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a spherical machining body for the machining body of Lu/Feichter et al., as taught by Hesselmann et al., as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8,689,907) in view of Feichter et al. (US 8,510,955) as applied to claim 11 above, and further in view of Kendall (US 2,376,779) and Stahl Lothar (DE 2152921 A1).
As applied to claim 13, Lu as modified by Feichter et al. teaches the invention cited including clamping a blank and applying a pulsating pressure on surface of the blank.  Lu further teaches bearing track (26) is formed in the ring (2) implying that a material is removed to form the bearing track. However, the combination does not explicitly teach the step of removing material from the blank to produce the track using the same clamping, wherein the blank is rotated during the applying a pulsating pressure step and the removing material step.
Kendall teaches that it is conventional in the art of bearing fabrication to use material removal tool (i.e., turning and lathe) to form bearing ball raceway grooves (specification, page 1, left column, lines 1-9, page 2, left column, lines 25-34).
Stahl Lothar teaches that conventionally the compacting and smoothing of surfaces of rotating parts has been carried out by pressing cylindrical or profiled rollers  against the rotating workpiece with great force.  The great force and pressure and the expensive machines required for compacting means that the compaction for the workpiece cannot be carried out on the same driving machine on which the machining of the workpiece has been carried out which would also require re-clamping of the workpiece from first machining process to second compacting process which would additionally increase the production costs (paragraphs [0002] & [0003]).
As such, Stahl Lothar teaches a device and method wherein the workpiece is subjected to a cutting process and a followed-up compacting and smoothing process using same device in order cut and smooth the surface of the workpiece using a cutting tool (lathe) and a compacting tool (pulsating/vibrating device of Fig. 2) to increase the hardness of the workpiece while the workpiece is held by the same clamping tool during both processes without the need to re-clamp the workpiece (paragraphs [0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed in the method of Lu/Feichter et al. a conventional material removing tool to form the bearing track, as taught by Kendall, as an effective means of forming the bearing track and as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).  
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed in the method of Lu/Feichter et al. same clamping for the removal and pulsating pressing steps while the blank is rotated during both steps, as taught by Stahl Lothar, as an effective means of forming the bearing track in the bearing ring having desired track dimensions and hardened sealing surface without the need to re-clamp the bearing ring resulting in a substantial savings in the production costs.

Claim(s) 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8,689,907) in view of Feichter et al. (US 8,510,955) as applied to claim 11 above, and further in view of Shneider (US 3,735,615).
As applied to claims 15-16 and 18-19, Lu as modified by Feichter et al. teaches the invention cited including clamping a bearing ring blank and applying a pulsating pressure on surface of the blank using the machining body to structure and simultaneously harden the annularly closed sealing surface of the blank.  However, the combination does not explicitly teach the annularly closed sealing surface is in shape of a helical line (as  in claim 15), a wavy line (as in claim 16), a spiral line (as in claim 18), and a wavy line that intersects the wavy line multiple times (as in claim 19).  
	However, Schneider teaches a method for surface treating a workpiece to maximize retention of lubricant at contact and sealing surfaces (including bearings, abstract, lines 1-27) wherein a reciprocating tool made of spherical body is used to apply the pressure in a variety of different lines and shapes (including helical, wavy with multiple intersection and spiral) onto the surface of the workpiece (see Figs. 4-27 and 30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the claimed helical, spiral and wavy with multiple intersections into method of Lu/Feichter et al., as taught by Schneider, as an effective means of providing desired patterns and shapes to the sealing surface of the bearing ring in order to maximize the sealing effect of the bearing ring.  Note that Applicant discloses (specification, paragraph [0013]) that the sealing effect relates both to the retention in the rolling bearing of lubricant and to keeping the dirt away from the interior of the rolling bearing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/22/2022